Case 2:19-cr-00337-AJS Document 3-6 Filed 11/06/19 Page 1 of 2

 

CRIMINAL CASE INFORMATION SHEET | 4G 2 3 7
Pittsburgh x Erie Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances
la. __ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _X&_ Fraud and Property Offenses
2a. ___ Fraud and Property Offenses

(3 or more Defendants)

 

 

 

 

 

3, Crimes of Violence

4. ‘Sex Offenses

5. Firearms and Explosives

6. Immigration

7. All Others
Defendant’s name: Makhan Singh
Is indictment waived: Yes x No
Pretrial Diversion: Yes ~ x No
Juvenile proceeding: Yes x No
Defendant is: x Male Female
Superseding indictment or information Yes x No

 

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action: ~

Other (explain)

County in which first offense cited
occurred: Allegheny

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE

(
Case 2:19-cr-00337-AJS Document 3-6 Filed 11/06/19 Page 2 of 2

Date arrested or date continuous U.S.
custody began:

 

Defendant: : —_ . is in custody . x is not in custody

Name of Institution:

 

Custody is on: this charge another charge
another conviction .

_ State | ' Federal

 

 

 

 

Detainer filed: . _— yes ___-no |
Date detainer filed:
Total defendants: = 2
Total counts: | 3

. | Data below applies to defendant No.: _ 2
Defendant’s name: | Makhan Singh _

| SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE _ FELONY MISDEMEANOR
1

18US.C.§371 | . Conspiracy: x

.FORFEITURE ALLEGATIONS

I certify that to the best of my knowledge the above entries are true and correct.
| NOV 0 6 2019 ae
DATE: - . /s/ Christy C. Wiegand
: : CHRISTY. CRISWELL WIEGAND
Assistant U.S. Attorney
MA ID No. 647903

 
